DETAILED ACTION
This Office action is in response to a non-provisional utility patent application filed by Applicant on 4/21/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recites “the document password”, which lacks antecedent basis. A subsequent limitations introduces “a document password”, which is unclear whether this is a different document password.  The indefiniteness is exacerbated when “the document password” is referenced in subsequent claims, which leads to confusion as to which document password is being referred to. Appropriate correction is required.

Allowable Subject Matter
Claims 11-14 are allowed.
Claims 2-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if the rejection under 35 U.S.C. 112(b) of the base claim were overcome.
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Ansari (U.S. Pat. App. Pub. 2017/0220815 A1), teaches a distributed blockchain network to control dissemination of documents using smart contracts and document hashes; Su (U.S. Pat. App. Pub. 2020/0134221 A1), teaches a distributed document management with a remote file storage and managing permissions and recording transactions; Liang (U.S. Pat. 11,170,092 B1), teaches publishing documents using a distributed blockchain ledger and document certification; Hatami (U.S. Pat. App. Pub. 2020/0125750 A1), teaches permission-based distributed ledger recording access to files on blockchain storage system. 
However, Ansari, Su, Liang, and Hatami, do not anticipate or render obvious the combination set forth in the independent claims 1, 11, and 15. 
Examiner is required to give patentable weight to the recited preambles in both claims 1 and 11 since they contain significant structural subject matter, which is prominently referenced in the body of these claims.  While many of the concepts recited in the claims are well known in the art, the combination and sequential dependency of many of the limitations are additional factors which preclude a reasonable basis for an obviousness rejection.  Among these concepts is the distributed blockchain architecture with a host or repository containing the stored documents, the access request including the public key of the requestor, which is subsequently used to encrypt the documents prior to distribution and upon authorization.
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Marion (U.S. Pat. App. Pub. 2020/0380090 A1), managing digital rights in a blockchain controlled network; Liu (U.S. Pat. App. Pub. 2019/0327080 A1), management and control of document transfer using a distributed ledger; and Kennedy (U.S. Pat. App. Pub. 2017/0132625 A1), blockchain transaction storage in a distributed network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493